                                   1

                                   2

                                   3

                                   4

                                   5                           IN THE UNITED STATES DISTRICT COURT

                                   6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    LE VAN HUNG, et al.,                            Case No. 19-cv-01436-CRB
                                   9                  Plaintiffs,
                                                                                        ORDER CLARIFYING
                                  10           v.                                       PRELIMINARY INJUNCTION
                                  11    LIBBY SCHAAF, et al.,
                                  12                  Defendants.
Northern District of California
 United States District Court




                                  13          The Court granted Plaintiffs’ motion for temporary restraining order on March 19,
                                  14   2019. Dkt. 18. The March 19, 2019 Order enjoined the City of Oakland (“City”) from
                                  15   vacating the homeless encampment at Union Point Park pending a hearing on Plaintiffs’
                                  16   motion for preliminary injunction. Dkt. 18 at 2; Dkt. 33. The Court then issued a
                                  17   Preliminary Injunction, in which the Court concluded that Plaintiffs had shown a
                                  18   likelihood of success on the merits that if the City behaved as alleged in the Complaint by
                                  19   failing to comply with its stated policies for the closure of homeless encampments, see
                                  20   Dunlap Dec’l Exhs. A, B (Dkt. 31-2), then that non-compliant conduct would run afoul of
                                  21   the Fourteenth Amendment. See Order Granting Preliminary Injunction at 8-11 (Dkt. 46).
                                  22   The Court thus granted the Preliminary Injunction and referred the matter for settlement.
                                  23   Id. at 12. The Court then further ordered that after the parties had concluded their
                                  24   settlement negotiations, “the City may clean and clear the park, provided that it fully
                                  25   complies with its stated policies, including but not limited to providing a new Notice to
                                  26   Vacate at least 72 hours in advance, offering shelter beds residents to be evicted, providing
                                  27   notice and storage of any property collected in the clean and clear, and otherwise adhering
                                  28   to the City’s policies, set out in Exhibits A and B to the Dunlap Declaration (dkt. 31-2), as
